DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 1 and 3-9 are pending and examined herein per Applicant’s 12/07/2021 filing.  No claims are amended or newly added.  Claim 2 was previously canceled.

Response to Arguments
Applicant's arguments filed 35 USC 101 rejection of the previous Office action have been fully considered but they are not persuasive. Applicant argues:
Claim 1 sets forth elements involving the actual distribution amount of the operations to the resources and sets forth the use of the distribution which is that each resource of the resources which are the operator, the forklift and the robot, performs the operation distributed thereto according to the respective operation amounts.  These elements are additional and more than ancillary to the alleged abstract idea, which integrate the alleged abstract idea(s) into a practical application which is developing and deploying an optimum inventory.  Remarks p. 9.
Respectfully, the Office disagrees with Applicant’s position.  The elements of the claim referenced in support of Applicant’s argument are not positively recited in the claim, but merely steps to apply the abstract idea not actually the practical application of 
where in the resource number calculation unit is configured to, for each warehouse, distribute the operation amount of each of the respective operations to each of the resources, which are the operator, the forklift or the robot, and
wherein each of the resource, which are the operator, the forklift, and the robot, performs the operation distributed thereto according to the respective operation amounts.

These “wherein” clauses are statements of intended use ancillary to the crux of the claim – informative rather than the practical application of the abstract idea.  Where MPEP 2111.04 states “Claim scope is not limited by claim language that suggests or makes optional but does not require steps to be performed, or by claim language that does not limit a claim to a particular structure.” The section paraphrases the findings of Minton v. Nat’l Ass’n of Securities Dealers, Inc, “a ‘whereby clause in a method claim is not given weight when it simply expresses the intended result of a process step positively recited.’".  Here like the claims in Minton simply states the result of the positive step.  Where the positive steps or the crux of the invention is to determining the optimum inventory deployment amounts in a supply chain (the inventory plan).  The claims are to the optimizing of the relationship of inventory demand versus warehouse storage capacity versus resource cost to manage the logistics inventory, which is a mathematical relationship.
For all the reasons given above the rejection of the previous Office action is maintained.
Claim 1 is also not comparable to “organizing information and manipulating information through mathematical correlations” such as in Digitech.  Remarks p. 11.
Respectfully, the Office disagrees with Applicant’s assertion. The claims are directed towards mathematical relationships.  Specifically the claim is for the “inventory development planning” where the plan includes “determine a plurality of combinations of distribution of inventory amounts of the products . . . each combination indicates a number of products distributed . . . is less than a total capacity of the warehouse”, “determine . . . a distribution of delivery amount to each respective warehouse such that a total delivery amount  of each product is equal to a sum of a demand”, “determine a distribution of an operation amount . . . the delivery amount and the warehouse amount . . . the operation amount indicates a number of products handled by a resource”, “calculate a number of required resources . . . calculate a total number of resources . . . perform a calculation based on the largest number of required resources”, “calculate a resource cost”, “amounts are distributed to each warehouse at any ratio by using the resource cost”, and “distribution the operation amount of each of the respective operation”.
Digitech is but one example of the Courts finding that a process that employs mathematical algorithms to manipulate existing information to generate additional information is not patent eligible.  However is not the only example or governing rule for determining if claims fall in to the abstract bucket of a mathematical concepts and the Office agrees with Applicant that Digitech is not analogous to the instant claims.  Not being analogous to Digitech does not foreclose the instant claims from being found to 
The rejection of the previous Office is maintained as explained above.
Claim 1 is not directed to a fundamental economic principle or activity and is not comparable to the patents at issue in the precedential cases concluding ineligibility.  Remarks p. 13
Respectfully, the Office disagrees with Applicant’s position.  The MPEP explains “Intellectual Ventures I LLC v. Symantec Corp., 838 F.3d 1307, 1313, 120 USPQ2d 1353, 1356 (2016) ("The category of abstract ideas embraces ‘fundamental economic practice[s] long prevalent in our system of commerce,’ … including ‘longstanding commercial practice[s]’")” and “placing an order based on displayed market information”, Trading Technologies Int’l, Inc. v. IBG LLC, 921 F.3d 1084, 1092, 2019 USPQ2d 138290 (Fed. Cir. 2019).” MPEP 2106.04(a)(2)(II)(A).  Determining an inventory deployment planning is like placing an order based on market information, where in the claim market information is the acquired inventory amount information.  Further, inventory planning is a long and well-known activity relating to the economy and commerce.
For all the reasons given above, the rejection of the previous Office action is maintained.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1 and 3-9 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea (i.e. using mathematical concepts to organize human activity) without practical application or significantly more when the elements are considered individually and as an ordered combination. 
Step 1: Is the claimed invention to a process, machine, manufacture or composition of matter? 
Yes, the claims fall within at least one of the four categories of patent eligible subject. Claims 1 and 3-8 are to a system (machine). Claims 9 are to a method (process).
Step 2A, prong 1:  Does the claim recite an abstract idea, law or nature, or natural phenomenon?
Yes, the claims are found to recite an abstract idea.  Specifically the abstract idea of using mathematical concepts to organize human activity. Where a mathematical concepts is defined as mathematical relationships, mathematical formulas or equations, and mathematical calculations.  It is noted that a claims does not have to recite any specific word (e.g. calculating, determining, performing, etc.) to be considered a mathematical calculation. See October 2019: Subject Matter Eligibility at p. 3-4. Where organizing human activity is defined as fundamental economic principles or practices, commercial or legal interactions, and managing personal behavior, relationships or October 2019: Subject Matter Eligibility at p. 4-5
Claim 1 (as a representative claim) recites the following, where the limitations found to contain elements of the abstract idea are in bold italics:
[Claim 1] An inventory deployment planning device, comprising:
a memory coupled to a processor, the memory storing instructions that when executed by the processor, configured the processor to execute:
an inventory deployment planning unit configured to 
acquire, from a storage device, inventory amount information indicating total inventory amount for each product of a plurality of products, demand amount information indicating a demand amount for each product for each customer, of a plurality of customers, product information indicating a volume of each product, and warehouse information indicating a maximum capacity of each warehouse of a plurality of warehouses,
determine a plurality of combinations of distribution of inventory amounts of the products among each warehouse based on the inventory amount information, number of warehouses, the volume of each product and the maximum capacity of each warehouse, wherein each combination indicates a number of products distributed to each warehouse such that the number of products distributed to each warehouse is less than a total capacity of the warehouse
determine, for each of the plurality of combinations of distribution of inventory amounts, a distribution of a delivery amount to each respective warehouse such that a total delivery amount of each product is equal to a sum of a demand amount for each product based on the demand amount information,
determine a distribution of  an operation amount of each of a plurality of operations to a prescribed resource in each warehouse based on the inventory amount, the delivery amount and the warehousing amount, wherein the warehousing amount indicates a supply amount of a product, the resource indicates an operator, a forklift or a robot, the operation indicates a function performed in the respective warehouse by the resource, and the operation amount indicates a number of products handled by a resource to perform an operation of the warehouse; 

calculate a number of required resources based on the operation amount, and to calculate a total number of resources according to a prescribed rule to perform the plurality of operations in combination, and for each operation to be performed in combination, perform a calculation based on the largest number of required resources, among the numbers of required resources calculated as the total number of resources; 
a cost calculation unit configured to 
calculate a resource cost based on the total number of resources; and 
an optimum inventory deployment selection unit configured to 
specify an optimum inventory deployment in a supply chain in which inventory amounts are distributed to each warehouse at any ratio by using the resource cost,
where in the resource number calculation unit is configured to, for each warehouse, distribute the operation amount of each of the respective operations to each of the resources, which are the operator, the forklift or the robot, and
wherein each of the resource, which are the operator, the forklift, and the robot, performs the operation distributed thereto according to the respective operation amounts.

The claimed various steps of “determin[ing]” relate to amounts, volume, and totals that are the basic aggregation of numbers (math).   The claims use math “calculate the number”, “calculate the cost”, and “optimum inventory deployment . . . at any ratio using the resource cost” to direct human activity around fundamental economic principles or practices – inventory management.  Finally, the step of the resources performing the operation is simply the application of the abstract idea by the human operator.
Step 2A, prong 2: Does the claim recite additional elements that integrate the judicial exception into a practical application?
No, the claimed invention does not recited additional elements that integrate the abstract idea into a practical application.  Where a practical application is described as 
The identified judicial exception is not integrated into a practical application. In particular, the claims recites the additional limitations see non-bold-italicized elements above.  The additional element is determined to be to the “acquir[ing]”.  This element is found to be insignificant pre-extra solution action. 
Where 2106.05(g) MPEP states, “term "extra-solution activity" can be understood as activities incidental to the primary process or product that are merely a nominal or tangential addition to the claim. Extra-solution activity includes both pre-solution and post-solution activity. An example of pre-solution activity is a step of gathering data for use in a claimed process, e.g., a step of obtaining information about credit card transactions, which is recited as part of a claimed process of analyzing and manipulating the gathered information by a series of steps in order to detect whether the transactions were fraudulent. An example of post-solution activity is an element that is not integrated into the claim as a whole, e.g., a printer that is used to output a report of fraudulent transactions, which is recited in a claim to a computer programmed to analyze and manipulate information about credit card transactions in order to detect whether the transactions were fraudulent.”
Step 2B: Does the claim recite additional elements that amount to significantly more than the abstract idea?
No, the claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As explained above the additional 
These limitations do NOT offer an improvement to another technology or technical field; improvements to the functioning of the computer itself; apply the judicial exception with, or by use of, a particular machine; effect a transformation or reduction of a particular article to a different state or thing; add a specific limitation other than what is well-understood, routine and conventional in the field, or add unconventional steps that confine the claim to a particular useful application; or other meaningful limitations beyond generally linking the use of the judicial exception to a particular technological environment.  Therefore these additional limitations when considered individually or in combination do not provide an inventive concept that can transform the abstract idea into patent eligible subject matter.
The other independent claims recite similar limitations and are rejected for the same reasoning given above.  
The dependent claims do not further limit the claimed invention in such a way as to direct the claimed invention to statutory subject matter.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Riepshoff et al (US 2011/0173034 A1)  teaches genetic algorithms are used to optimize the supply plans based on ever changing set of operational demands from in theater and the priority of those demands to the assigned depots, while efficient constructive heuristics are used to deal with footprint and timing constraints.
Li et al (US 9,224,121 B2) teaches  warehouse data 114 may be stored which describes a current, historical, or maximum capacity of the warehouse 105 (which may be understood to represent one or more warehouses), as well as time/cost constraints associated with transporting items thereto (or therefrom).
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FOLASHADE ANDERSON whose telephone number is (571)270-3331. The examiner can normally be reached Monday to Friday 10:00 A.M. to 3:00 P.M. CST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rutao Wu can be reached on (571) 272-6045. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is 





/FOLASHADE ANDERSON/Primary Examiner, Art Unit 3623